OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 25, 1952. In this proceeding to discipline him for professional misconduct, the referee found respondent guilty of converting $700 in escrow moneys to his own use and of failing to co-operate with the petitioner Grievance Committee. The petitioner moves to confirm the referee’s report and the respondent submits an affidavit in which he “consents to the confirmation of said report”.
After reviewing all of the evidence, we are in full agreement with the report of the referee and therefore grant the petitioner’s motion to confirm said report. The respondent is guilty of the afore-mentioned misconduct.
*279In determining the appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record, the fact that the funds have been repaid, his excellent character witnesses, and the mitigating circumstances advanced by respondent including the personal problems he was experiencing at the time of the misconduct. Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for a period of one year commencing April 15, 1983 and until the further order of this court.
Mollen, P. J., Damiani, Lazer, Mangano and Weinstein, JJ., concur.